Citation Nr: 0628926	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  00-24 071	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than June 25, 1999, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Appeals (Board) on 
appeal from a June 2000 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned an effective date of June 
25, 1999, for that award.  The veteran perfected an appeal as 
to the effective date assigned.  In a June 2001 decision, the 
Board denied an earlier effective date for the grant of 
service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's decision 
and remanded the matter in September 2003.  The veteran 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  
Essentially after various procedural actions, the Federal 
Circuit and the Court affirmed the Board's decision.  Upon 
notification of the veteran's death, the Court recalled its 
judgment, revoked its order, vacated the Board's decision, 
and dismissed the appeal for lack of jurisdiction.  The 
matter is now before the Board for disposition in light of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1970 to January 1972. 

2.  On July 7, 2006, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, St. Petersburg, 
Florida, that the appellant died in April 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


